 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   COREY BERNARD GREEN,                               Case No.: 18-CR-2249-AJB
                                      Petitioner,       ORDER DENYING PETITIONER’S
12
                                                        MOTION TO VACATE, SET ASIDE,
     v.
13                                                      OR CORRECT SENTENCE
     UNITED STATES OF AMERICA,                          PURSUANT TO 28 U.S.C. § 2255
14
                          Respondent.
15                                                      (Doc. No. 61)
16         Petitioner Corey Bernard Green (“Green”) moves under 28 U.S.C. § 2255 (“Section
17   2255”) to Vacate, Set Aside, or Correct his Sentence on the basis of ineffective assistance
18   of counsel (“Section 2255 Petition”). (Doc. No. 61.) The United States opposes the Section
19   2255 Petition. An evidentiary hearing was held by the Court on May 19, 2021. (Doc. No.
20   118.) For the reasons discussed in detail below, the Court DENIES Green’s Section 2255
21   Petition.
22   I.    BACKGROUND
23         A Complaint was filed against Green on March 14, 2018, for the knowing and
24   intentional distribution of a mixture and substance containing fentanyl, which resulted in
25   death, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). (Doc. No. 1.) On April 10,
26   2018, Green was arrested, and Federal Defenders was appointed as counsel. (Doc. No. 9.)
27   On April 11, 2018, Elizabeth M. Barros of Federal Defenders filed a notice of appearance
28   in the matter. (Doc. No. 13.) On May 8, 2018, Green waived prosecution by Indictment,
                                                    1
                                                                                   18-CR-2249-AJB
 1   and an Information was filed against Green for the knowing and intentional distribution of
 2   a mixture and substance containing fentanyl, which resulted in death, in violation of 21
 3   U.S.C. §§ 841(a)(1) and 841(b)(1)(C). (Doc. No. 18.) That same day, Green was arraigned,
 4   and entered a plea of not guilty. (Doc. No. 20.) Then, on May 25, 2018, Caitlin E. Howard
 5   with Federal Defenders appeared as co-counsel for Green. (Doc. No. 22.) On October 31,
 6   2018, a Superseding Information was filed against Green for knowingly and intentionally
 7   distributing a mixture and substance containing fentanyl, in violation of 21 U.S.C. § 841
 8   (a)(1). (Doc. No. 31.) Importantly, the Superseding Information removed the charge under
 9   21 U.S.C. § 841(b)(1)(C) for the knowing and intentional distribution of a mixture and
10   substance containing fentanyl, resulting in death. (Id.) The same day, Green tendered a
11   guilty plea on Count 1 of the Superseding Information. (Doc. Nos. 33–36.) As a result, on
12   April 5, 2019, Green was sentenced to 151 months in custody. (Doc. No. 49.) Green filed
13   a Section 2255 Petition on March 31, 2020. (Doc. No. 61.) An evidentiary hearing was
14   held on May 19, 2021, in which Green was represented by counsel. (Doc. No. 118.) This
15   order follows.
16   II.   LEGAL STANDARD
17         Under Section 2255, a petitioner is entitled to relief if the sentence (1) was imposed
18   in violation of the Constitution or the laws of the United States, (2) was given by a court
19   without jurisdiction to do so, (3) was in excess of the maximum sentence authorized by
20   law, or (4) is otherwise subject to collateral attack. 28 U.S.C. § 2255; United States v.
21   Speelman, 431 F.3d 1226, 1230 n.2 (9th Cir. 2005). To warrant relief, a movant must
22   demonstrate the existence of an error of constitutional magnitude that had a substantial and
23   injurious effect or influence on the guilty plea or the jury’s verdict. Brecht v. Abrahamson,
24   507 U.S. 619, 637 (1993). Relief is warranted only where a movant has shown “a
25   fundamental defect which inherently results in a complete miscarriage of justice.” Davis v.
26   United States, 417 U.S. 333, 346 (1974).
27         Here, Green alleges his sentence was imposed in violation of his Sixth Amendment
28   right to effective assistance of counsel. See Strickland v. Washington, 466 U.S. 668, 688

                                                  2
                                                                                    18-CR-2249-AJB
 1   (1984); United States v. Alferahin, 433 F.3d 1148, 1160–61 (9th Cir. 2006).
 2   III.   DISCUSSION
 3          Green brings a Section 2255 Petition centered solely on a single claim of ineffective
 4   assistance of counsel. (Doc. No. 61.) Specifically, Green alleges his counsel was ineffective
 5   during the plea negotiation process when counsel “coerced” him into taking a plea, and
 6   provided erroneous advice based on an inaccurate interpretation of the facts relevant to
 7   Green’s criminal case. (Id. at 4.)
 8          The Supreme Court has held “that the two-part Strickland v. Washington test applies
 9   to challenges to guilty pleas based on ineffective assistance of counsel.” Hill v. Lockhart,
10   474 U.S. 52, 58–59 (1985). In a claim of ineffective assistance of counsel, the petitioner
11   must meet the Strickland test by showing that (1) under an objective standard, “counsel’s
12   assistance was not within the range of competence demanded of counsel in criminal cases”
13   and (2) the petitioner suffered actual prejudice because of this incompetence. See Lambert
14   v. Blodgett, 393 F.3d 943, 979–80 (9th Cir. 2004). “Unless a defendant makes both
15   showings, it cannot be said that the conviction . . . resulted from a breakdown in the
16   adversary process that renders the result unreliable.” Strickland, 466 U.S. at 687.
17                1.     First Strickland Prong—Deficient Performance
18          The Court will first address the “deficient performance” Strickland prong. Green’s
19   primary argument regarding his counsel’s purported deficient performance is that he was
20   coerced into accepting the plea deal. (Doc. No. 61 at 19.) Specifically, Green avers his
21   counsel advised him to accept the plea, or else face the possibility that he would never be
22   released from prison. (Id.) Furthermore, Green argues that counsel erroneously interpreted
23   the slang term “China” to mean fentanyl instead of heroin. (Id.)
24          With respect to the first Strickland factor, “[w]hen a convicted defendant complains
25   of the ineffectiveness of counsel’s assistance, the defendant must show that counsel’s
26   representation fell below an objective standard of reasonableness.” Strickland, 466 U.S. at
27   687–88. This involves proving “that counsel’s performance was deficient,” by “showing
28   that counsel made errors so serious that counsel was not functioning as the ‘counsel’
                                                  3
                                                                                    18-CR-2249-AJB
 1   guaranteed the defendant by the Sixth Amendment.” Strickland, 466 U.S. at 687; see also
 2   Iaea v. Sunnn, 800 F.2d 861, 864 (9th Cir. 1986). Counsel’s performance is deficient when
 3   it is unreasonable, or not “within the range of competence demanded of attorneys in
 4   criminal cases.” Strickland, 466 U.S. at 687. Judicial scrutiny of counsel’s performance
 5   must be “highly deferential.” Id. at 689. There is a “strong presumption” that trial counsel’s
 6   conduct and strategy falls “within the wide range of reasonable professional assistance.”
 7   Id. To establish that his counsel’s conduct was unconstitutionally substandard, a Section
 8   2255 petitioner must establish that no competent counsel would have acted as his counsel
 9   acted, i.e., that his counsel’s acts were unreasonable. United States v. Fredman, 390 F.3d
10   1153, 1156 (9th Cir. 2004); United States v. Ferreira–Alameda, 815 F.2d 1251, 1253 (9th
11   Cir. 1996) (“Review of counsel’s performance is highly deferential and there is a strong
12   presumption that counsel’s conduct fell within the wide range of reasonable
13   representation.”); Johnson v. Alabama, 256 F.3d 1156, 1176–77 (11th Cir. 2001). It is the
14   petitioner’s burden to provide the Court with sufficient evidence from which the Court can
15   conclude his counsel’s performance was unconstitutionally ineffective. Id.
16           Green’s contention that he was coerced into entering a guilty plea is unsupported by
17   the evidence and fails for several reasons. A guilty plea is coerced where a defendant is
18   “induced by promises or threats which deprive [the plea] of the nature of a voluntary act.”
19   Iaea v. Sunn, 800 F.2d 861, 866 (9th Cir. 1986) (quotation marks and citation omitted).
20   Green appears to claim that he was pressured into taking the plea deal because (1) counsel
21   advised Green he could be facing life in prison, and (2) the term “China” was
22   misinterpreted by counsel to mean fentanyl instead of heroin. (Doc. No. 61 at 19.) At the
23   evidentiary hearing, Green also departed from his original claims in his Section 2255
24   Petition by adding that he did not receive adequate discovery for review before deciding to
25   enter his guilty plea. (Doc. No. 121 at 2:4–6.) The Court will address each argument in
26   turn.
27   //
28   //

                                                   4
                                                                                     18-CR-2249-AJB
 1                      a)     Green’s Claim That He Was Coerced Into Accepting the
 2                      Plea Agreement
 3         First, Green asserts that he was essentially “threatened” and “coerced” into accepting
 4   the Plea Agreement because counsel advised Green to plead guilty or else he would “not
 5   ever get out of prison.” (Doc. No. 61 at 19.) The evidence shows the contrary. First, at the
 6   evidentiary hearing, the question was posed to Ms. Barros: “Did you tell Mr. Green that if
 7   he went to trial, there was a good chance he would spend the rest of his life in prison?” In
 8   response to this question, Ms. Barros answered “[n]o.” (Doc. No. 121 at 6:5–7.) In
 9   weighing Green’s evidence and Ms. Barros’s testimony, the Court notes that Green’s self-
10   serving statements at the evidentiary hearing were directly contradictory to Green’s earlier
11   statements in open court during his Plea Hearing. For example, Green testified at the
12   evidentiary hearing that he was pressured into taking the plea deal, (Id. at 2:13–17), while
13   at the prior Plea Hearing, Green declared, under oath, that he was not threatened or coerced
14   by anyone into pleading guilty. (Doc. No. 73 at 8.) By contrast, Ms. Barros’s testimony
15   was not impeached at the evidentiary hearing. Thus, on balance, the Court accepts Ms.
16   Barros’s unimpeached testimony that she did not threaten or coerce Green into entering a
17   guilty plea. (Doc. No. 121 at 5:7–11) (answering “no” to the questions of “when you sat
18   down to review the plea agreement with him, did you make any threats to him?” and “[d]id
19   you in any way coerce him into accepting this plea?”).
20         Moreover, the Court is also mindful that the charge in the initial Information, for the
21   knowing and intentional distribution of a mixture and substance containing fentanyl, which
22   resulted in death, in violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(C), carried a
23   mandatory minimum sentence of twenty years with a possibility of life in prison. Therefore,
24   any statement by counsel regarding the length of the possible sentence would not indicate
25   a threat or deficient performance. Rather, advising and counseling clients as to the possible
26   sentence of an offense is required of any competent criminal defense attorney. Here, not
27   only did counsel adequately advise Green as to the law regarding his possible sentence, but
28   counsel was also able to negotiate a Plea Agreement that removed the twenty-year

                                                  5
                                                                                    18-CR-2249-AJB
 1   mandatory minimum attached to the distribution of fentanyl, resulting in death count. This
 2   result does not demonstrate incompetence but instead vigorous and effective advocacy on
 3   Green’s behalf.
 4                      b)     Green’s Claim That Counsel Erroneously Interpreted the
 5                      Term “China”
 6         Second, Green contends that he would not have accepted the Plea Agreement if his
 7   attorneys did not erroneously advise him that the term “China” meant a substance
 8   containing fentanyl. (Doc. No. 61 at 19.) This argument is also lacking in merit and does
 9   not show deficient performance. At the evidentiary hearing, Green testified that he had
10   reviewed the Complaint against him, which included a definition of “China.” (Doc. No.
11   121 at 2:22–3:1.) The definition in the Complaint explained that the Government
12   understood “China” to mean a “street slang for a pure form of heroin containing fentanyl.”
13   (Doc. No. 1 at 4 n.i.) This definition in the Complaint is at odds with Green’s claim in his
14   Section 2255 Petition regarding the definition of “China.” Green now claims that he
15   understood “China” to mean heroin. Yet, there is no meaningful evidence in the record that
16   establishes Green challenged this definition during the plea negotiation process after
17   reviewing the Complaint, or that Green insisted upon proceeding to trial based on this fact.
18         Furthermore, as revealed during the evidentiary hearing, Green’s counsel conducted
19   an extensive investigation, which spanned the length of six months in an effort to pursue
20   every last lead on Green’s behalf. (Id. at 5:17–24.) In fact, Ms. Barros testified that at
21   minimum, 140 total hours were spent on Green’s criminal case. (Id. at 4:9–13.) Also telling,
22   the record reflects that defense counsel reviewed all available discovery, probed into
23   possible third-party culpability, requested more information from the Government when
24   they believed the evidence incomplete, and waited for the autopsy and toxicology reports
25   before the Plea Agreement was entered into. (Id.) Indeed, these six months provided both
26   counsel and Green ample time to fully understand, and agree, on the term “China.” What’s
27   more, it was not until after it was confirmed that there were traces of heroin in the
28   decedent’s urine that counsel made the determination that a guilty plea was the appropriate
                                                  6
                                                                                    18-CR-2249-AJB
 1   manner of proceeding. (Id. at 5:17–24.) Thus, the record is devoid of any evidence
 2   suggesting shortcomings of Green’s counsel with regard to the term “China.” To the
 3   contrary, the evidence shows that counsel zealously represented Green at every stage of
 4   the proceedings. Based on the evidence that was present, defense counsel had a reasonable
 5   basis to believe that Green would not prevail at trial.
 6                       c)    Green’s Claim That He Was Denied the Opportunity to
 7                       Review Discovery
 8         Third, Green alleged for the first time at the evidentiary hearing that he did not
 9   receive physical copies of discovery in his case. Particularly, Green states that it was not
10   until after he received his case file upon the conclusion of the case that he became aware
11   of discovery he had not had time to review. (Id. at 3:20–4:3.) As a preliminary matter, the
12   Court need not consider new allegations or arguments not included in Green’s Section 2255
13   Petition. See Alvarado v. FedEx Corp., No. C 04–00098 SI, 2006 WL 644875, at *1 (N.D.
14   Cal. Mar. 13, 2006). But even if it did, the Court does not find that counsels’ decision to
15   withhold physical copies of the discovery from Green unreasonable. Indeed, counsel was
16   ordered by the Court to keep custody of the physical copies of discovery. (Doc. No. 121 at
17   2:5–7.) Thus, the fact that counsel did not provide Green physical copies of discovery did
18   not make counsel’s actions deficient. It is not unusual for counsel to decline to provide
19   defendants copies of discovery especially if the requested documents come under the
20   purview of a protective order. See Thomas v. United States, No. CR120052302PHXDGC,
21   2021 WL 2105611, at *5 (D. Ariz. May 25, 2021) (noting that the court had ordered that
22   all discovery pertaining to a certain issue remain in the custody of defense counsel).
23         Furthermore, Green does not point to any specific evidence that he claims he did not
24   have access to. No argument is made that counsel failed to properly notify Green of
25   exculpatory discovery. In fact, Ms. Barros testified at the evidentiary hearing that all
26   discovery was summarized to Green in prison. (Doc. No. 121 at 4:22–5:1.) (“[A]ll of the
27   printed . . . discovery I would have taken to the jail, and I would have reviewed with Mr.
28   Green. The media discovery . . . I would have either summarized for Mr. Green or printed
                                                   7
                                                                                    18-CR-2249-AJB
 1   excerpts of.”). And as for any media evidence, counsel made arrangements to bring a laptop
 2   computer into the detention facility in which Green was housed so that Green can access
 3   the digital discovery. (Id. at 6:19–24.) Contrary to Green’s assertions, the testimony shows
 4   that Ms. Barros was meticulous in spending time with Green in reviewing the discovery
 5   that was available. Thus, the Court finds no shortcomings as it relates to counsel’s actions
 6   regarding discovery.
 7                       d)     Green Voluntarily, Knowingly, and Intelligently Entered
 8                       into the Plea Agreement
 9         Finally, Green points to no evidence demonstrating that his agreement to enter into
10   the plea was not voluntary, knowing, or intelligent. While Green asserts that counsel
11   coerced him to plead guilty, he provides no explanation as to how such coercion was
12   accomplished. He does not describe any actual threats made by counsel or other conduct
13   that would support his conclusory statement that he was coerced. Given the lengthy and
14   detailed plea colloquy conducted by Magistrate Judge Karen S. Crawford, which expressly
15   included a question as to whether Green had any complaint or dissatisfaction with the legal
16   services he had received, (Doc. No. 73 at 8), and Green’s failure to claim any type of
17   coercion at the time of the plea, this aspect of Green’s claim is deficient on its face. Indeed,
18   the Court specifically asked Green during his Plea Hearing whether his plea was the result
19   of any threats:
20         THE COURT: And are you satisfied with the services that your lawyer has
21         provided to you?
           THE DEFENDANT: Yes, Your Honor.
22         THE COURT: Did anyone threaten you to get you to plead guilty today?
23         THE DEFENDANT: No, Your Honor.
           THE COURT: Anybody promise you anything other than what is set forth in
24         these two documents in exchange for your guilty plea?
25         THE DEFENDANT: No, Your Honor.
           THE COURT: And considering the consequences you face, do you still wish
26         to enter a guilty plea before me this morning?
27         THE DEFENDANT: Yes.

28   (Doc. No. 73 at 8–9.)
                                                    8
                                                                                       18-CR-2249-AJB
 1         The only evidence that Green brings forth as to his attorneys’ alleged coercion is his
 2   own self-serving testimony. There is a significant amount of contrary evidence in the
 3   record. The transcript of the colloquy shows that the Court carefully explained the rights
 4   that Green was agreeing to waive, and that Green understood the nature of the waiver. (Id.
 5   at 3–4 (advising Green of his constitutional rights, including the right to persist in a plea of
 6   not guilty, the right to a speedy and public trial or the right to be tried by a judge, the right
 7   to an attorney, and the right to confront and cross-examine any witnesses)).
 8         Further, at his Plea Hearing, Green affirmed specifically that he had reviewed his
 9   Plea Agreement with his counsel, and that he had no further questions about it:
10         THE COURT: And do your initials and signature indicate that you reviewed
           both documents in their entirety, including the provisions on waiver of appeal
11
           and collateral attack, set forth in the plea agreement, that you discussed them
12         with your lawyer and that you understood them before signing them?
           THE DEFENDANT: Yes, Your Honor.
13
           THE COURT: Do you have any questions about either document?
14         THE DEFENDANT: Not at this time, no.
15
     (Doc. No. 73 at 10.)
16
17         There is a “strong presumption” of truthfulness afforded to “solemn declarations
18   made in open court.” Chizen v. Hunter, 809 F.2d 560, 562 (9th Cir. 1986). Given Green’s
19   clear and unequivocal statements during his Plea Hearing, the Court finds that Green’s
20   allegations in his Section 2255 Petition directly contradict his statements in open court. See
21   Kingsbury v. United States, 783 F. App’x 680 (9th Cir.), cert. denied, 140 S. Ct. 668 (2019)
22   (“Defendant failed to establish a claim of ineffective assistance of counsel for allegedly
23   feeling pressured to plead guilty by his attorney. . . . [D]efendant’s prior sworn statements
24   directly contradicted the allegations presented in the motion to vacate conviction petition”).
25         At the evidentiary hearing, Green called into question his ability to enter into a plea
26   knowingly and intelligently. Green highlights that even defense counsel decided to order a
27   psychological evaluation during the criminal prosecution of his case. (Doc. No. 121 at 7:3–
28   9.) But the fact that defense counsel ordered a psychological evaluation on Green during

                                                    9
                                                                                        18-CR-2249-AJB
 1   his criminal proceeding is unremarkable. For example, defense counsel could have ordered
 2   a psychological evaluation for a multitude of reasons, including to determine possible
 3   avenues of mitigation, or for use for sentencing purposes. The Court also notes that despite
 4   the psychological evaluation, there was no finding of incompetence precluding Green from
 5   proceeding with the case. This was affirmed by Green’s own testimony where he testified
 6   that around April 4, 2019, he was in a “good state of mind.” (Id. at 3:9–13.)
 7         In light of the substantial record on this issue, the Court finds Green’s claim that he
 8   was coerced into signing the Plea Agreement to be without merit. See Doe v. Woodford,
 9   508 F.3d 563, 572 (9th Cir. 2007) (“We have no doubt that the decision to plead guilty is
10   a difficult one for many Petitioners, but the fact that one struggles with the decision, and
11   might later even come to regret it, does not render it coerced.”). Green has not provided
12   any evidence or further argument to rebut any of these facts. Under the first Strickland
13   prong, counsel’s assistance was well within the range of competence demanded of counsel
14   in criminal cases. There is no evidence otherwise. As such, the Court concludes that this
15   ground does not constitute an adequate basis to find counsel ineffective.
16                2.    Second Strickland Prong—Prejudice
17         Although the Court concludes Green has not demonstrated that counsel was
18   ineffective, the Court will nevertheless briefly address the “prejudice” Strickland factor.
19   As to this factor, “in order to satisfy the ‘prejudice’ requirement, the defendant must show
20   that there is a reasonable probability that, but for counsel’s errors, he would not have
21   pleaded guilty and would have insisted on going to trial.” Hill, 474 U.S. at 58–59. With
22   regard to the prejudice prong of the Strickland analysis, the probability of prejudice may
23   not be based merely upon conjecture or speculation. See Mickens v. Taylor, 122 S.Ct. 1237,
24   1246 (2002) (Kennedy, J. concurrence) (regarding speculation as having no place in a
25   Strickland analysis).
26         Green claims that “absent counsel’s erroneous advice, the outcome of the process
27   would have been different.” (Doc. No. 61 at 20.) Specifically, Green contends there was
28   “sufficient evidence” to hold Green accountable for “the crime of the use of [a]
                                                 10
                                                                                     18-CR-2249-AJB
 1   communication facility in committing a drug offense (phone count)” along with a
 2   distribution of heroin count. (Id.) Green points out that these counts would have carried a
 3   lighter sentence than the sentence that was imposed on Green. However, Green does not
 4   adequately explain how counsel’s actions deprived him of the ability to be charged with a
 5   “phone count.” There is simply no evidence that the United States was ever going to
 6   prosecute Green under 21 U.S.C. § 843(b) for the “phone count.” The decision to charge
 7   defendants with specific crimes rests with the United States—not defense counsel. As such,
 8   the Court holds that this basis does not allow for a finding of prejudice.
 9         Next, Green argues for the first time at the evidentiary hearing that he was denied
10   his right to trial. (Doc. No. 121.) Green contends he was prejudiced because but for his
11   attorneys’ errors, he would have not pled guilty. (Id.) But the Court does not find that there
12   is sufficient prejudice because the law for distribution offenses only requires that the
13   Government prove that Green understood the substance he was distributing to be fentanyl
14   or some other prohibited substance. See 21 U.S.C. § 841 (a)(1). Assuming that the Court
15   accepted Green’s contention that he did not know that the substance he sold was fentanyl,
16   Green nevertheless admitted on multiple occasions to selling heroin, a controlled
17   substance. (Doc. No. 48-1.) Therefore, regardless of whether Green understood that the
18   substance he sold was heroin or fentanyl, Green would be criminally liable for the
19   distribution of an illicit drug. And as noted above, it was not until defense counsel
20   confirmed that there were traces of heroin in the decedent’s urine that counsel made the
21   determination that a guilty plea was the appropriate manner of proceeding. The evidence
22   is also crystal clear that Green accepted responsibility—before and after sentencing—to
23   the distribution of a controlled substance. (See Doc. No. 39 at 4.) Accordingly, the Court
24   does not find that Green suffered prejudice as a result of counsel’s litigation strategy.
25         In sum, Green requests the Court vacate and set aside his guilty plea and sentence,
26   and set this case for trial because he is innocent of the charged offense. However, his
27   requested relief is not within the confines of, or contemplated by, Section 2255. This matter
28   is not a direct appeal, and factual innocence is not at issue for the purpose of this Section

                                                  11
                                                                                     18-CR-2249-AJB
 1   2255 Petition.
 2   IV.   CONCLUSION
 3         After careful consideration of the record, this Court finds that there is no evidence
 4   supporting Green’s claim of ineffective assistance of counsel beyond his own self-serving
 5   statements. The only evidence supporting Green’s claims is his own post-hoc statements
 6   which directly contradict his in-court statements. Nothing in the record shows that Green’s
 7   representation fell below the objective standard of reasonableness. Because the record
 8   refutes Green’s allegations and otherwise precludes habeas relief, Petitioner’s motion is
 9   DENIED. (Doc. No. 61.)
10         In addition, the Court denies Green a certificate of appealability. A petitioner is
11   required to obtain a certificate of appealability in order to appeal a decision denying a
12   motion under 28 U.S.C. § 2255. A court may issue a certificate of appealability where the
13   petitioner has made a “substantial showing of the denial of a constitutional right,” and
14   reasonable jurists could debate whether the motion should have been resolved differently,
15   or that the issues presented deserve encouragement to proceed further. See Miller-El v.
16   Cockrell, 537 U.S. 322, 335 (2003). This Court finds that Green has not made the necessary
17   showing. A certificate of appealability is therefore DENIED.
18         Finally, in light of this Court’s conclusion, the Court sets a status hearing of July 19,
19   2021 at 9:00 AM to further address custodial and other remaining issues.
20
21         IT IS SO ORDERED.
22   Dated: July 6, 2021
23
24
25
26
27
28

                                                  12
                                                                                      18-CR-2249-AJB
